DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 23, 2021 has been entered.

Response to Arguments
Applicant's arguments filed March 23, 2021 have been fully considered but they are not persuasive. The Applicant argues the prior art fails to teach or suggest the limitations of independent claims 1 and 15. Specifically, the Applicant argues US Pub. No. 2017/0099479 (“Browd”) fails to teach or suggest determine a first depth information for forming a three-dimensional image using a focal length of at least one of the plurality of second images. The examiner respectfully disagrees. Browd processes multiple images obtained from a plenoptic camera to extract composite images from varying viewpoints and focal lengths to reach a certain depth of field. As mentioned in the Final Action the depth of field is being interpreted as the first depth information. Browd further teaches a display . 

Response to Amendment
The claim objection to claim 1 has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riches et al. (US 2005/0271341) in view of Browd et al. (US 2017/0099479).

Regarding claim 1 Riches discloses an imaging system for converting a first image into a plurality of second images, the imaging system comprising: 
a first lens having a first aperture configured to receive light of the first image (input objective lens 12 in Figure 8); 
a light reflector configured to reflect the light received by the first lens along a number of paths having a predetermined number of reflections within the light reflector according to a portion of the first aperture from which the light originated (reflecting tunnel 14 in Figure 8);  
a second lens configured to output at least a subset of the paths of light reflected by the light reflector as a plurality of second images, the second images having a focal length associated with the predetermined number of reflections experienced by the corresponding paths of light through the light reflector (output lens 16 in Figure 8; Figures 8, 9, and 10 show a pattern of multiple images which have a focal length associated with the reflections of the corresponding paths of light through the reflecting tunnel);
image capture circuitry configured to capture information constituting the plurality of second images output by the second lens (electro-optic device 18 in Figure 8, CCD – [0061-0063]).
However, fails to explicitly disclose image processing circuitry configured to process the information constituting the plurality of second images captured by the image capture circuitry and to determine, from the information constituting the plurality of second images, a first depth information for forming a three-dimensional image using a focal length of at least one of the plurality of second images.
In his disclosure Browd teaches image processing circuitry configured to process the information constituting the plurality of second images captured by the image 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Browd into the teachings of Riches because such incorporation allows the system to reduce perceived latency (paragraph [0040]).

Regarding claim 9 Riches discloses the imaging system according to Claim 1. However, fails to explicitly disclose wherein the image processing circuitry is further configured to determine from the information constituting the plurality of second images disparity information between at least two of the plurality of second images.
In his disclosure Browd teaches determine from the information constituting the plurality of second images disparity information between at least two of the plurality of second images (processing the multiple images obtained from a plenoptic camera to extract composite images from varying viewpoints and focal lengths to reach a certain depth of field – [0037]; note the different viewpoints is the disparity (parallax) between images – [0016]).

Regarding claim 10 Riches discloses the imaging system according to Claim 9. However, fails to explicitly disclose wherein the image processing circuitry is further configured to determine a second depth information using the disparity information.
In his disclosure Browd teaches determine a second depth information using the disparity information (processing the multiple images obtained from a plenoptic camera to extract composite images from varying viewpoints and focal lengths to reach a certain depth of field – [0037]; note the different viewpoints is the disparity (parallax) between images – [0016]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Browd into the teachings of Riches because such incorporation allows the system to reduce perceived latency (paragraph [0040]).

Claim 15 corresponds to the method performed by the device of claim 1. Claim 15 is being rejected on the same basis as claim 1.

Claim 16 corresponds to the program for controlling a computer to perform a method according to claim 15. Claim 16 is being rejected on the same basis as claim 15.

Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over Riches et al. (US 2005/0271341) in view of Browd et al. (US 2017/0099479) further in view of Allison et al. (US Patent No. 5,812,729).
Regarding claim 2 Riches discloses the imaging system according to Claim 1, wherein the light reflector has a refractive index such that the light received from the first lens is reflected along the number of paths having a predetermined number of reflections within the light reflector by total internal reflection within the reflecting unit.
However, fails to explicitly disclose the light reflector comprises a solid rod.
Allison teaches it is known in the art to use a solid rod as a light reflector (rod lenses – col.8, 35-46).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Allison into the teachings of Riches because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claim 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Riches et al. (US 2005/0271341) in view of Browd et al. (US 2017/0099479) further in view of Berestov et al. (US 2014/0016016).

Regarding claim 11 Riches discloses the imaging system according to Claim 1. However, fails to explicitly disclose wherein the image processing circuitry is further configured to use at least one depth information determined from the information constituting the plurality of second images in order to generate a resultant image having an extended depth of field.
In his disclosure Berestov teaches to use at least one depth information determined from the information constituting the plurality of second images in order to generate a resultant image having an extended depth of field (generating an extended depth of field by combining multiple in-focus images into a final image – [0053]; note each in focus image contains depth information).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the generation of a resultant image having extended depth of field in Berestov into the teachings of Riches because such incorporation facilitates producing rendered images that have high resolution.

Claim 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Riches et al. (US 2005/0271341) in view of Browd et al. (US 2017/0099479) further in view of Berestov et al. (US 2014/0016016) further in view of Small (US 2016/0191897).

Regarding claim 12 Riches discloses the imaging system according to Claim 11. However, fails to explicitly disclose wherein generating the resultant image having 
In his disclosure Small teaches generating the resultant image having an extended depth of field farther comprises performing a sharpness transfer function between the plurality of second images (transporting sharpness from image to image – [0060-0061]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Small into the teachings of Riches as modified because such incorporation improves the quality and definition of the resulting image.

Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Riches et al. (US 2005/0271341) in view of Browd et al. (US 2017/0099479) further in view of El Choubassi et al. (US Patent No. 10,477,181).

Regarding claim 13 Riches discloses the imaging system according to Claim 1. However, fails to explicitly disclose wherein the image processing circuitry is further configured to use the information constituting the plurality of second images in order to generate a resultant multiview image.
In his disclosure El Choubassi teaches use the information constituting the plurality of second images in order to generate a resultant multiview image (images taken by light field camera to obtain final multiview images – col.17, 4-10; it is known in the art that in order to obtain a resulting image multiple images must be used).
.

Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Riches et al. (US 2005/0271341) in view of Browd et al. (US 2017/0099479) further in view of Kashima (US 2017/0257619).
Regarding claim 14 Riches discloses a medical device comprising an imaging system according to Claim 1 (see rejection of claim 1). However, fails to explicitly disclose a medical device comprising an imaging device positioned between a probe and an image sensor.
In his disclosure Kashima teaches it is known in the art to have a medical device comprising an imaging device positioned between a probe and an image sensor (Figures 1-2 show an endoscope comprising imaging devices positioned between a probe and image sensors such as CCD or CMOS – [0039]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kashima into the teachings of Riches because a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.

Claims 18 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Riches et al. (US 2005/0271341) in view of Browd et al. (US 2017/0099479) further in view of Ng et al. (US 2013/0342526).

Regarding claim 18 Riches discloses the imaging system according to Claim 1. However, fails to explicitly disclose wherein the image processing configured to compare to focus levels of the plurality of second images determine the first depth information.
In his disclosure Ng teaches it is known in the art to compare to focus levels of the plurality of second images determine the first depth information ("depth-enhanced picture" refers to a representation of a scene that contains or references information associated with different depths, or distances from an image capture device. The depth-enhanced picture may contain representations of objects, each of which is associated with a perceived or actual distance from the image capture device. Any number of rendered images can be generated from such a light-field picture; the rendered images can be associated with different depths. When a rendered image is generated from a picture, the rendered image has a focus depth; those objects in the picture that have a depth at or near that image’s focus depth appear in focus, while other objects may appear out of focus – [0006]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ng into the teachings of Riches because a person with ordinary skill has good reason to pursue the known options within his/her technical grasp.

Claim 19 corresponds to the method performed by the device of claim 18. Claim 19 is being rejected on the same basis as claim 18.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riches et al. (US 2005/0271341) in view of Browd et al. (US 2017/0099479) further in view of Raghunathan (US 2016/0091701).

Regarding claim 20 Riches discloses an imaging system for converting a first image into a plurality of second images, the imaging system comprising: 
a first lens having a first aperture configured to receive light of the first image (input objective lens 12 in Figure 8); 
a light reflector configured to reflect the light received by the first lens along a number of paths having a predetermined number of reflections within the light reflector according to a portion of the first aperture from which the light originated (reflecting tunnel 14 in Figure 8);  
a second lens configured to output at least a subset of the paths of light reflected by the light reflector as a plurality of second images, the second images having a focal length associated with the predetermined number of reflections experienced by the corresponding paths of light through the light reflector (output lens 16 in Figure 8; Figures 8, 9, and 10 show a pattern of multiple images which have a focal length associated with the reflections of the corresponding paths of light through the reflecting tunnel);
image capture circuitry configured to capture information constituting the plurality of second images output by the second lens (electro-optic device 18 in Figure 8, CCD – [0061-0063]).
However, fails to explicitly disclose image processing circuitry configured to process the information constituting the plurality of second images captured by the image capture circuitry, wherein the image processing circuitry is further configured to use the information constituting the plurality of second images in order to generate multiple unique three-dimensional images.
In his disclosure Browd teaches image processing circuitry configured to process the information constituting the plurality of second images captured by the image capture circuitry, wherein the image processing circuitry is further configured to use the information constituting the plurality of second images in order to generate unique three-dimensional images (processing the multiple images obtained from a plenoptic camera to extract composite images from varying viewpoints and focal lengths to reach a certain depth of field – [0037]; Browd further teaches a display presenting the output of the plenoptic camera as a stereoscopic image – [0017,0021-0022, 0036]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Browd into the teachings of Riches because such incorporation allows the system to reduce perceived latency (paragraph [0040]).
However, Riches as modified fails to explicitly disclose generate multiple unique three-dimensional images.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Raghunathan into the teachings of Riches as modified because such incorporation improves the three-dimensional image generation process.




Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103.  The examiner can normally be reached on M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482